In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00068-CV
OAK POINT BOARD OF ADJUSTMENT,              §       On Appeal from
Appellant
                                            §       County Court at Law No. 2

V.                                          §       of Denton County (CV-2018-03798)

                                            §       December 12, 2019

JEFF HOULE, Appellee                        §       Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

appellee’s claims against appellant are moot.          It is therefore ordered that the

February 25, 2019 orders denying appellant’s plea to the jurisdiction and granting

appellee’s petition for writ of certiorari are vacated and that appellee’s claims against

appellant are dismissed for want of jurisdiction.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack